UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 ANATOL ZUKERMAN,

                       and

 CHARLES KRAUSE REPORTING, LLC,                    Case No. 15-cv-2131 (CRC)
                       Plaintiffs,

                       v.

 UNITED STATES POSTAL SERVICE,

                       Defendant.

                                     MEMORANDUM OPINION

       Earlier this fall, the Court issued a Memorandum Opinion finding that defendant United

States Postal Service (“USPS”) violated the First Amendment when one of its vendors rejected

plaintiff Anatol Zukerman’s customized postage stamp design based on its political content

while approving other designs that were equally political. See Zukerman v. U.S. Postal Serv.,

No. 15-CV-2131 (CRC), 2021 WL 4355426 (D.D.C. Sept. 24, 2021). The Court ruled that the

vendor’s actions constituted impermissible viewpoint discrimination, which was attributable to

USPS because the vendor “was performing a role traditionally and exclusively reserved for the

state when it determined what content could be displayed on U.S. postage.” See id. at *8; id. at

*7–11. At that time, however, the Court did not issue an order to remedy the violation. Instead,

it informed the parties what remedial actions it would not take and suggested a few that it might

be prepared to adopt depending on their views.

       One of the measures the Court rejected was the main remedy proposed in Zukerman’s

briefing: an injunction requiring USPS to print his stamp design featuring a negative critique of

the Supreme Court’s Citizens United decision. The Court offered a host of reasons why that
relief was not warranted under the circumstances. First, USPS had shuttered its customized

postage program and severed contractual ties with the program’s vendors, which raised

legitimate questions concerning whether USPS retained the legal authority to print the design.

Second, USPS’s termination of the program—its closure of the forum, in First Amendment

parlance—virtually eliminated the likelihood of any future violation. Third, ordering the stamp

to be printed could well open the door to similar requests for relief by others whose stamp

designs were rejected on political-content grounds, further entangling USPS in political speech.

Fourth, USPS was less responsible for the First Amendment violation than its vendor, which had

authorized a handful of politically oriented designs in contravention of USPS guidelines. And

fifth, the number of political designs that the vendor approved (several of which were ordered by

Mr. Zukerman’s counsel in this litigation) was infinitesimal relative to the number of design

submissions that the vender reviewed in the course of USPS’s longstanding customized postage

program. All this counseled in favor of a more modest remedy.

       Among the alternatives the Court suggested was an injunction requiring USPS to post a

link to the Court’s ruling on its website, along with Zukerman’s Citizens United design, for a

designated period of time. The Court also raised the possibility of awarding declaratory relief

(which Zukerman had specifically requested in his complaint) and nominal damages. The Court

invited the parties to submit supplemental briefs and proposed remedial orders reflecting their

views on appropriate remedies, taking into account the Court’s ruling. The Court has now

received the requested materials.

       For his part, Mr. Zukerman has chosen to stick to his guns, insisting that the only proper

remedy is to order USPS to print his stamp design on valid U.S. postage. See Pls. Proposed

Order, ECF No. 103-1 (including no other remedy than that USPS “print, contract with a vendor



                                                2
to print, or otherwise enable [plaintiffs] to print their Citizens United design”). In advocating for

that position—and thus asking the Court to reevaluate its decision not to issue such an order—

Zukerman relies heavily on the “complete relief principle.” See Pls. Supp. Remedy Br. at 2,

ECF No. 103.

        This argument misses the mark. The principle derives from Califano v. Yamasaki, 442

U.S. 682, 702 (1979), where the Supreme Court noted “the rule that injunctive relief should be

no more burdensome to the defendant than necessary to provide complete relief to the plaintiffs.”

But the Court made that reference in the context of assessing the issuance of a nationwide

injunction against a defendant. See id. at 702–03. Accordingly, this principle generally “speaks

to the protections a defendant can invoke against a geographically overbroad injunction.” See

Zayn Siddique, Nationwide Injunctions, 117 Colum. L. Rev. 2095, 2104 (2017) (explaining this

principle as a “call for injunctive restraint”) (cited in Pls. Supp. Remedy Br. at 2); see also, e.g.,

Meinhold v. U.S. Dep’t of Def., 34 F.3d 1469, 1480 (9th Cir. 1994) (citing the Califano principle

in support of a narrower injunction). Zukerman’s invocation of this general principle is not

responsive to the case-specific equitable concerns the Court expressed in its prior ruling about

requiring USPS to print Zukerman’s design. See Zukerman, 2021 WL 4355426, at *12–13.

        Zukerman’s current argument is also at odds with his prior recognition that “Courts must

often fashion bespoke solutions to cure First Amendment harms,” Pls. Opp’n at 27, ECF No. 87,

and that “there are many other reasonable remedies” available in this case. Id. at 25. He had it

right then. As the D.C. Circuit explained in this case, the workability of relief is a matter left “to

the exercise . . . of judicial power.” Zukerman v. U.S. Postal Serv., 961 F.3d 431, 444 (D.C. Cir.

2020). In wielding that power, courts are “required to tailor ‘the scope of the remedy’ to fit ‘the

nature and extent of the constitutional violation.’” Dayton Bd. of Educ. v. Brinkman, 433 U.S.



                                                   3
406, 420 (1977). Sometimes only a “partial remedy” is appropriate. See Church of Scientology

of Cal. v. United States, 506 U.S. 9, 13 (1992).

       The Court determined that the nature and extent of the violation here did not support an

order requiring USPS to print Zukerman’s stamp design, given the considerations laid out in its

prior ruling and summarized above. Although these factors do not lessen the value of

Zukerman’s speech or the harm to his First Amendment rights, they do call for a tailored—or, in

Zukerman’s words, “bespoke”—remedy.

       As for the Court’s suggestion of alternative remedies, Zukerman has now disavowed any

measure other than printing his design. First, while acknowledging that posting the Court’s

ruling and his design on a website is “intuitively appealing” and would result in the “design

[being] easily and widely disseminated,” he maintains this option “would not actually remedy

[his] injury.” Pls. Supp. Remedy Br. at 6–7. Second, Zukerman claims that declaratory relief,

despite being specifically requested in the complaint, is outside the Court’s jurisdiction in the

absence of other remedies. See id. at 8–9. Third, although he relied on a case holding that

nominal damages can provide relief for First Amendment injuries, Pls. Supp. Br. at 4, ECF No.

99 (quoting Uzuegbunam v. Preczewski, 141 S. Ct. 792, 802 (2021)), both Zukerman and USPS

now agree that nominal damages are unavailable here. Pls. Supp. Remedy Br. at 8; Def. Supp.

Remedy Br. at 7–8, ECF No. 104. Lastly, Zukerman rejects an order “establishing an

‘administrative process for the voluntary exchange of customized postage,’” Pls. Supp. Remedy

Br. at 7–8, as does USPS, even though both sides had previously expressed at least some

common ground on this remedy. See Zukerman, 2021 WL 4355426, at *14; see also Zukerman,

961 F.3d at 444 (suggesting an order for USPS “to make reasonable efforts” to remove certain

postage from circulation).



                                                   4
       Given Zukerman’s rejection of alternative remedies, and considering the relief originally

requested in his complaints, Am. Compl. at 17; Supp. Compl. at 5, ECF No. 52, the Court will

enter a declaratory judgment only. “The availability of declaratory relief depends on whether

there is a live dispute between the parties.” Powell v. McCormack, 395 U.S. 486, 517–18

(1969). There is here. “[A]nd a request for declaratory relief may be considered independently

of whether other forms of relief are appropriate.” Id. (noting the district court “could have

issued” declaratory relief regardless of “the appropriateness of coercive relief”). Indeed, “a

declaratory judgment is a milder remedy which is frequently available in situations where an

injunction is unavailable or inappropriate.” Ulstein Maritime, Ltd. v. United States, 833 F.2d

1052, 1055 (1st Cir. 1987). Here, Zukerman has rejected any alternative injunction beyond

printing his stamp, which the Court finds unwarranted, so the Court will grant only the relief that

he originally requested in his complaints. See Am. Compl. at 17, ¶ (a.); Supp. Compl. at 5, ¶ (a.)

       On that score, developments over the last six years have resulted in Zukerman obtaining

nearly everything he originally sought in this case. His complaint targeted “viewpoint

discriminatory conduct” occurring within the “customized stamp program,” and he sought to

enjoin regulations and speech restrictions as “applie[d] to” or “with respect to” that program.

See Am. Compl. at 17, ¶¶ (b.), (e.); Supp. Compl. at 5, ¶¶ (b.), (c.). That goal has been largely

achieved; the program, its regulations, its vendors, and any accompanying speech restrictions

and viewpoint discriminatory conduct are no more. All that is left (apart from attorneys’ fees) is

Zukerman’s request for declaratory relief. 1




       1
         Zukerman did refer to printing his design as part of one of the requests for relief in his
complaints: “Ordering USPS not to permit [its vendor] to make and sell U.S. custom postage
stamps unless and until it agrees to print . . . the Citizens United Stamp.” Am. Compl. at 17,
¶ (d.). But that prayer for relief does not seek an order to print the stamp. Rather, it requests an

                                                  5
       The primary (and now singular) focus on printing the stamp comes not from the

complaint, but from recent briefing. Zukerman was well within his rights to introduce that

requested remedy in order to save the case from being moot. See Ctr. for Food Safety v. Salazar,

900 F. Supp. 2d 1, 5–6 (D.D.C. 2012) (“[T]he [mootness] question is not whether the precise

relief sought” in the complaint “is still available,” but whether “there can be any effective relief,”

which “is expansively defined”). But so too was the Court within its authority to decline the

request in exercising its “broad discretion in shaping remedies.” See id. at 6. Rather, the Court

finds it appropriate to return to what is left of Zukerman’s original prayer for relief. And

declaratory relief, combined with the closure of the customized postage program forum, provides

him with virtually everything he sought when he filed this action six years ago.

       Accordingly, the Court will enter an Order granting summary judgment for Plaintiffs and

declaring that USPS is liable for viewpoint discrimination in violation of the First Amendment.

The Order will follow separately.




                                                              CHRISTOPHER R. COOPER
                                                              United States District Judge

Date: November 15, 2021




order enjoining the customized stamp program unless USPS voluntarily agreed to print the
stamp. USPS’s termination of the program on its own eliminated the need for it to print the
stamp to avoid the requested order. The relief sought has therefore been achieved.

                                                  6